Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS

8. (Currently Amended) A device configured to obtain video chunks of a video sphere for display in a head-mounted display connected to a video server, the video chunks being spatially divided into a plurality of tiles encodable with at least two different quality levels, including a high quality level and a low quality level, a display window comprising a portion of the video sphere intended to be displayed at a display time, the device comprising a receiver, a transmitter, a decoder, a processor, and a memory in communicating with the processor, the memory comprising instructions that are intended to be executed by the processor, the device configured to: 
estimate the display window, based on a prediction of a head-mounted-display orientation capable of being adopted at the display time, 
identify tiles covering the estimated display window, the tiles covering [[the]] an estimated display level associated with the high quality level, and tiles neighboring the tiles covering the estimated display window, the neighboring tiles associated with the low quality level, 
transmit, to the video server, for at least one of the identified tiles, a request relating to obtaining of obtaining the encoded tile, the request comprising an indication of the associated quality level, 
repeat, at least once before the display time, the estimation of the display window, to correct the identification of the tiles and correct requests that are still unanswered, 
receive responses from the video server to the sent requests, the requests comprising encoded tiles, 
determine the display window at the display time based on an observed position of the head-mounted display, and 
decode and display received tiles, corresponding to the determined display window.

Response to Amendment
	The 35 U.S.C. 112(b) rejections to claims 1-10 have been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, see pp.5-9, filed April 20, 2022, with respect to claims 1 and 8 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1 and 8 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: prior to the display time, at least two iterations of the series of following steps: estimating the display window, based on a prediction of a head-mounted display orientation capable of being adopted at the display time, identifying tiles covering the estimated display window, the tiles covering an estimated display level associated with the high quality level, identifying tiles neighboring the tiles covering the estimated display window, the neighboring tiles associated with the low quality level, transmitting to the video server, for at least one of the identified tiles, a request relating to the obtainment of obtaining the encoded tile, the request comprising an indication of the associated quality level. 
There is no teachings on the closest prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate prior to the display time, at least two iterations of the series of following steps: estimating the display window, based on a prediction of a head-mounted display orientation capable of being adopted at the display time, identifying tiles covering the estimated display window, the tiles covering an estimated display level associated with the high quality level, identifying tiles neighboring the tiles covering the estimated display window, the neighboring tiles associated with the low quality level, transmitting to the video server, for at least one of the identified tiles, a request relating to the obtainment of obtaining the encoded tile, the request comprising an indication of the associated quality level. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482